Earl Warren: Number 233, Dixie Carriers, Incorporated, Coyle Lines, Incorporated, et al. versus United States of America, Interstate Commerce Commission, et al. Mr. Belnap.
Nuel D. Belnap: Mr. Chief Justice, may the Court please. This is an appeal from the United States District Court for the Southern District of Texas, three judges sitting which dismissed an action brought by the appellants to set aside an order of the Interstate Commerce Commission. That order in turn was entered in a proceeding brought by way of a formal complaint by the appellants against four railroads, which are among the appellees here. If the Court will permit, I would like to follow this plan of argument. I will first describe the rate structure which led to the filing of the complaint then deal with the issues of the complaint, the disposition made by the Commission of those issues and finally with the errors of law on which we rely for reversal of the District Court. The appellants collectively are common carriers by water, operate a barge service from Galveston, Texas. I have a diagram on (Inaudible) Gulf from Galveston, Texas by the Intracoastal Canal to New Orleans and thus to East St. Louis. At East St. Louis, they connect with alliance of the four railroads which were the defendants in the proceeding before the Commission and those railroads, New York Central and others, operate rail routes from East St. Louis, Illinois to Danville, Illinois. And I shall hereinafter refer to them as the Danville railroads. There is a receiver of sulphur at Danville who uses about 20,000 tons a year which we -- that sulphur is received from sulphur mines in Texas in the vicinity of Galveston. He has available two types of routes. One is an all-rail route from the mines via East St. Louis. It's composed of various southwestern railroads and mines up to East St. Louis. Beyond East St. Louis is composed of the rails of the Danville railroad. He also has available a barge-rail route composed of the services of the appellants, as I have described them to you, to East St. Louis and hence the same services of the Danville railroads to destination. I should note that that route, that barge-rail route starts at Galveston. It does not start at the mines. There is an antecedent rail haul from the mine at the Galveston, a distance of about 60 miles. It's secured by the shipper who maintains storage stocks on the piers and wharves at Galveston. And by reason of the cost of that rail haul, the handling of the sulphur and the rental of the piers, the price of sulphur at Galveston is $1.50 higher for shipment by barge than it is at the mines for shipment by rail. As I said that --
Stanley Reed: You mean the purchase price and the sulphur?
Nuel D. Belnap: The selling price. The selling price of the sulphur --
Stanley Reed: What the buyer has to pay?
Nuel D. Belnap: The buyer has to pay if he's going to ship by barge in Galveston.
Stanley Reed: Well, that's sent down to Galveston by the producer?
Nuel D. Belnap: They are sent to Galveston by the producer and put in storage there.
Stanley Reed: And there's no -- no way to -- to come through Galveston and on up to Danville (Voice Overlap) --
Nuel D. Belnap: No, there's no water service in the mines, sir.
Stanley Reed: No. What I meant no combined -- water and the rate?
Nuel D. Belnap: No rail water rail route because as -- that the sulphur goes in the storage at Danville and it's a reshipment from that point.
Stanley Reed: No storage in transit?
Nuel D. Belnap: No storage in transit. There's no arrangement between the railroads from -- from the mines at Galveston and these barge lines. That factor --
Stanley Reed: That we're not involved at all then with that cost from (Voice Overlap) --
Nuel D. Belnap: We are not involved at all except in this situation, Your Honor. That $1.50 is necessarily a factor in the shipper's choice of the route but only in that respect. The services of the Danville railroads are identical regardless of the mode of transportation to Danville or who may be its connecting carriers. If it moves to East St. Louis that is the service from East St. Louis to Danville are identical regardless of the service up to East St. Louis. If the service up to East St. Louis is by barge, then the barge lines, out of their rate to that point or out of a division if they have a joint rate, pay for the cost of transferring the sulphur from barges to railcars and the switching of those railcars onto the rails of the Danville railroads.
Speaker: They absorb that themselves?
Nuel D. Belnap: The barge lines absorb those costs. Now, it would seem to follow under that circumstance that if the Danville lines are equitably compensated by their various connecting lines, they cannot be concerned with, affected by or have any interest in who may be the type of carrier or the particular carrier that brings the traffic to them.
Felix Frankfurter: I -- I'm not sure I understand distinctly. I understand -- as I -- do I understand correctly that if there's rail transportation from the mines in Texas straight, that is a -- a fully rail haul --
Nuel D. Belnap: A complete --
Felix Frankfurter: -- from Texas to Danville?
Nuel D. Belnap: Correct, sir.
Felix Frankfurter: And that's on a single rate, isn't it?
Nuel D. Belnap: A joint rate that I shall describe to you.
Felix Frankfurter: A joint rate. What you've just said is -- did I understand you to say that was the length of the stretch, the rail stretch from East St. Louis to Danville not only gives the same service but involves the same cost?
Nuel D. Belnap: It involves the same -- the cost -- same cost were incurred by the railroads performing the service. The traffic pays a different cost and that is the source of our complaint and I'll come to that in just a minute, sir.
Felix Frankfurter: That is the -- the actual transportation cost of the rail portion of a full rail transportation beginning in Texas, full rail transportation expenditure from East St. Louis to Danville is for the railroad the same as the expenditure for the rail haul after the transfer from the barge to the rails, is that correct?
Nuel D. Belnap: For the East St. Louis Danville haul that is so. And I have laid before you --
Felix Frankfurter: In other words -- in other words, whatever may be the haul from Texas from the mines to Danville, it falls to the haul -- well, it falls to the haul from East St. Louis to Danville, is physically precisely the same as that segregated haul when it comes up by barge from the South.
Nuel D. Belnap: Exactly so, sir.
Felix Frankfurter: I --
Nuel D. Belnap: And I have laid before you a chart which depicts the rate situation which was a subject to the complaint. It's divided to three sections, I, II and III by roman numerals. The first section of the chart deals with the all-rail versus the barge-rail situation.
Harold Burton: Where is your chart?
Nuel D. Belnap: I'd have the clerk lay a small one-sheet page before you for a ready reference. The rail joint rate from the mines is $1.18 and these are for gross ton. All my figures are for gross ton, if you please. And then in making that rate, there is a shrink of $2.50 below, the combination of rail rate to and from East St. Louis which would otherwise apply. In the case of the barge-rail movement, there is no shrink. The Danville railroads demand that the traffic move on the full combination basis which aggregates $8.27, $5.32 by rail and a $2.95 local rail rate from East St. Louis to Danville. When you add the $1.50 higher price of the sulphur -- of the sulphur at Galveston which bears upon the cost by the barge-rail route, you come out at $9.77 or 59 cents higher than the Danville railroads in cooperation with their southwestern connections published for all-rail application. There is that difference in joint arrangements.
Speaker: I don't understand how you can take the additional cost of the sulphur as part of this discrimination theory.
Nuel D. Belnap: It necessarily bears, if Your Honor please, upon the shippers choice of the route. He must pay the $1.50 when he use the barge-rail. It's a -- it's a service cost up to the storage pile. I can come more directly to the discrimination in -- in the second portion of my rate chart and that deals wholly with the compensation which the Danville railroads demand, dependent upon the mode of transportation up to East St. Louis. If the mode is by barge, these appellants, they demand their full local rate of $2.95 while that rate is from a -- and a point in Illinois. To a point in Illinois, it is published as an interstate rate with the Interstate Commerce Commission and was characterized by a railroad witness as a proportional rate, so to speak, meaning only that it is available for the movement of the sulphur if it's brought to East St. Louis by the barge lines and is then transported by these Danville railroads to Danville. Now, the record also shows according to the testimony of the railroad witness that if the traffic comes to them from a southwestern railroad, they do not demand the $2.95, they demand a lower amount by way of a secret contractual division with their connecting rail lines.
Felix Frankfurter: I don't know what that means particularly (Voice Overlap) --
Nuel D. Belnap: It's not published.
Felix Frankfurter: Pardon me?
Nuel D. Belnap: It's not published with the Interstate Commerce Commission.
Felix Frankfurter: But I don't understand that. That's what I don't understand. If this is part of an interstate rate, how can it be -- not be published, can be allowed to move on?
Nuel D. Belnap: It is not a separately established rate. The rate that is published is $9.18 and that complies with the requirements of Section 6 insofar as the rate available to the shipper is concerned. The total rate is published.
Felix Frankfurter: But this is -- but this is a division.
Nuel D. Belnap: A division of that rate.
Felix Frankfurter: Well, do not -- divisions also have to be published?
Nuel D. Belnap: No, Your Honor. They do in the case of railway fuel only because they were at one time found to be the source of discrimination and the Commission, after a proceeding in this Court, required the divisions on railway fuel to be published.
Felix Frankfurter: But I thought the Commission said it has power to determine divisions?
Nuel D. Belnap: It has power to determine divisions.
Felix Frankfurter: But divisions need not be published?
Nuel D. Belnap: Need not be published except --
Felix Frankfurter: Come in and say, you claim one of the surveying of poorer railroads and say, “This -- this is the arrangement, operates against us, we now want you -- we now make a disclosure and want you to straighten things up,” is that it?
Nuel D. Belnap: They can go to the Commission when there are two carriers with two joint rate, two different connected carriers with join rates and -- and they think the divisions between them are inequitable. They can go to the Commission, yes, sir.
Stanley Reed: Well, when you made your effort to get, what you call, the combination rate with water and rail?
Nuel D. Belnap: We now have a combination rate.
Stanley Reed: Well, when -- when you went to -- to object to that, I noticed on your roman II that there's question mark after the 2.95 which I understand to your answer to Justice Frankfurter. Now, why -- why couldn't you find out what that was when you were there?
Nuel D. Belnap: That is not a published rate. We believe --
Stanley Reed: I understand that.
Nuel D. Belnap: -- it's a division.
Stanley Reed: Did you have a hearing?
Nuel D. Belnap: Yes, we had a hearing. It was not disclosed by the railroad witness.
Stanley Reed: Well, couldn't you -- can tell them (Voice Overlap) --
Nuel D. Belnap: If you ask a railroad witness what the division, he will refuse to answer and up to this point isn't so clear, the Commission was sustaining on the ground that it's none of the barge line's business. That has happened recently --
Stanley Reed: Even when you have an application for a different rate?
Nuel D. Belnap: That is because of the view of the Commission as to the status of a division which is the source of our complaint to the Commission. We --
Felix Frankfurter: Mr. Belnap, I don't want to take at your time but -- but I must say this becomes -- I should have known it but I didn't. It merely supplies the what I suppose divisions partly operated with pressure on rate, don't they?
Nuel D. Belnap: I -- I don't believe I understood the inquiry, sir?
Felix Frankfurter: The relation that the division among carriers in dividing the sum total of the rate have some influence on the rate of this barge.
Nuel D. Belnap: In this -- in a sense that if a carrier demands more --
Felix Frankfurter: Yes.
Nuel D. Belnap: -- and his connecting line won't give it to him, he cannot get it unless the rate is increased.
Felix Frankfurter: Well, if -- or if the carrier is generous, he wants to give his connecting carriers the terminal or the series of connections, a generous division, he will get it out of the rate and that will certainly be reflected in the rate that's filed that Mr. Howell has (Voice Overlap) --
Nuel D. Belnap: They -- they can --
Felix Frankfurter: -- I'd take the words of course.
Nuel D. Belnap: We believe that division to be $2.26. And we believe it for this reason, there is a joint rate between the barge lines and the Danville railroads from Port Sulphur, a point on the Mississippi River below New Orleans, an important shipping point. That joint rate is $6.66, I noted at the foot of my rate chart. Out of that joint rate voluntarily agreed to, there is an agreed division to the Danville lines of $2.26 and we are confident that in view of their general attitude towards barge lines, they would not accept any lesser division in connection with the barge line and the -- except with railroads for an identical service. But the important circumstances stands here among these facts by which I've -- which I've told you is that the compensation of the Danville lines is less when the traffic is received from a rail connecting line and when received from a barge connecting line. With the rates in this situation, the shipper requested the barge lines to work out a joint rate arrangement. The barge line suggested the railroad that they make the joint rate from Galveston $7.67, based $1.01 over that $6.66 rate from Port Sulphur. That is the common relation of Galveston to Port Sulphur in connection with the all water rates which the barge line maintain to various ports of destination. If the railroads had established that rate, then the cost of the shipper for barge-rail service, after you have the $1.50, would've been $9.17 or almost the real rate. Nevertheless, the receiver at Danville advised the barge lines that if the joint rate suggested were established, the barge lines would obtain part of the business that comes from this circumstance. The Texas producer of sulphur is in competition with the Port Sulphur producer of sulphur. And in order to be on a common price basis, he absorbs the $1.01 rate difference. With that absorption, instead of $9.17, the cost of the receiver would be $8.16 or $1.02 below the all-rail joint rates to the mines. And the shipper advised these barge lines that if that level were established, the saving would induce him to give part of his traffic to the barge groups. The railroads refused that request. Thereupon, these four barge lines, two on the canal and two on the Mississippi, brought their complaint before the Commission. Their allegations fall into two categories. First, they alleged --
Stanley Reed: I -- I have a difficulty. Who absorbed the $1.01?
Nuel D. Belnap: The -- the shipper. The Texas -- the Texas producer.
Stanley Reed: The producer?
Nuel D. Belnap: In order to be competitive with Port Sulphur.
Stanley Reed: I see.
Nuel D. Belnap: The complaint before the Commission alleged were in two categories. There were allegations of unreasonableness in violation of Section 1 of the Act. And the Commission was asked to exercise the power conferred upon it by paragraph (d) of Section 307 which states as when there are barge-rail routes and I quote, “The Commission shall prescribe such reasonable differentials as it may find to be justified between all-rail rates and joint rates in connection with such common carriers by water.” Then there were allegations in another category. The allegation was that the refusal of the joint rate arrangements led to a violation of -- paragraph (4) of Section 3. That paragraph as to carriers subject thereto prohibits, and I quote, “Discrimination in rates and charges between connecting lines.” And the paragraph by definition includes, and I quote, “Common carriers by water subject to part 3 of the Interstate Commerce Act,” in the category of such connecting lines. The Commission dismissed the complaint in its entirety. My argument, if the Court please, will be confined to the Section 3 (4) violation based on the difference in compensation, the full local in the one case and a lower contractual division on the other. Mr. Friedman, who will follow me, will discuss the error of the Commission in failing to prescribe a reasonable differential under Section 307 (d) and he will also deal with the violation of Section 3 (4) which comes from the granting of joint arrangements in one case and not in the other. However, as to the latter, I would like to make one point. All cases in the Commission's books and in the books of this Court, which involved a failure to establish joint rate with one carrier while maintaining them with another, had been found to be squalling violations of paragraph (4) of Section 3. The Commission excuses that despair treatment in this case on the ground that the railroad revenue from the all-railway structure is a depressed rate structure because the rates were originally established to meet barge competition. That is conceded. The barge competition is in Chicago and the $9.18 rate applied to Danville is a depressed rate to Chicago to meet all water competition. There is no water competition at Danville, it's an inland point. But the Commission says since these rail lines have seem fit to depress their earnings in order to compete with all water routes, we do not believe that the National Transportation Policy requires them to further depress their earnings by joining with barge lines in differential rates. If the Court please, the error of the Commission in that finding is that a -- a proceeding aimed at removing discrimination is aimed only at the relation of rates. The matter to be considered is only the matter of equal treatment and rate levels have nothing to do with the subject. Now, if I -- if you please, I would like to come to the main point of my argument to answer the question, is discrimination in fact, which results from unequal compensation for identical services, prohibited by Section 3 (4) of the Act? That there is discrimination in fact that that term as commonly used is obvious. It is equally obvious that it is not warranted by differences in conditions on the lines of the Danville railroads, the lines which occasioned the difference in treatment. Consequently, if that difference is prohibited by Section 3 (4) of the Act, there is no room for a commission discretion. There is no room for expertise. As this Court said in Mitchell in 313 U.S., when the Act complained of is probably discriminatory and forbidden by the Act, there is no room for expertise on the part of the Commission.
Stanley Reed: Is that -- is that difference admitted -- I -- I thought you --
Nuel D. Belnap: The difference is not denied. The Commission dismisses this proceeding as to the issue I'm discussing on a lack of jurisdiction. I quote on page 35 of my brief the false statement of the Commission on the point. They find in effect that if we -- if -- if we were subject both of us to join rates and the divisions were disparate, then we can have relief. They find in effect that if there were no joined rates with either set of connecting carriers but they were disparate separately established rates, then we can have relief. But the Commission says when the disparity is brought about as here by a division in the connection with the rail lines lower than the separately established rate that discrimination is beyond remedy. It is not within the scope of the Interstate Commerce Act. The two sentence in which they make the finding read as follows, "The comparison is between a rate or charge paid by a shipper and a division of a joint rate received by rail carriers and is of unlike things." Basically, divisions of joint rates are the result of contractual arrangement between carriers. They are not rates or charges as those terms are used in Section 3 (4) of the Act. But, if Your Honor please, these are not unlike things as to these appellants. We are injured grievously. We are disadvantaged just as much and there is equal restraint upon the movement of this traffic by the barge-rail routes whether the discrimination is practiced in the form here or whether it is simply practiced as it was in the Mechling case, as to certain portion of the Mechling case by unequal charges separately established.
Felix Frankfurter: Would you be good enough to tell me what carrier brings in the all way mode of transportation? What carrier comes to East St. Louis?
Nuel D. Belnap: Well, the sharp route is defined in the Commission's report as --
Felix Frankfurter: What's the name of the carrier? What I want to --
Nuel D. Belnap: Missouri Pacific for instance. The Missouri Pacific Lines.
Felix Frankfurter: And what carrier -- carrier just connects from East St. Louis to Danville?
Nuel D. Belnap: New York Central. The --
Felix Frankfurter: Then -- then what you're complaining of is that the New York Central to Danville road shares with that connection to carriers for their (Inaudible) something they could -- by changing the divisions, they could meet your purpose, couldn't they?
Nuel D. Belnap: We wouldn't have the point I have here. The point of unequal --
Felix Frankfurter: That is -- that is your point of business. If they change their divisions and their divisions and the divisions are secret as an internal -- intra-railroad affair, how can you even claim a discrimination?
Nuel D. Belnap: Well, that has -- I -- I can call your attention to two circumstances involving divisions where there was complaint of discrimination and remedied by the Commission.
Felix Frankfurter: Well, I -- I'm --
Nuel D. Belnap: One is --
Felix Frankfurter: I've been puzzled here because it gets back to my earlier question. I'm still (Voice Overlap) --
Nuel D. Belnap: The -- the publication does not prevent the Commission from ascertaining the divisions if it chose, if it ruled differently than it has here.
Felix Frankfurter: I mean they could ascertain here what the division (Voice Overlap) --
Nuel D. Belnap: Oh, yes, sir.
Felix Frankfurter: But how -- how do you know that they're giving their connecting carrier but that they're retaining for the service -- the identical service, if you please, of the stuff or the sulphur they carry after the -- after it goes to them from the Union -- Union Pacific, is it?(Voice Overlap) --
Nuel D. Belnap: Missouri Pacific. Because they --
Felix Frankfurter: They take over from Missouri Pacific in East St. Louis and they take over it from barges and then carry it on rails from East St. Louis to Danville.
Nuel D. Belnap: We know --
Felix Frankfurter: How do you know -- how do you know that they're discriminating in -- in what they're charging for that service between East St. Louis and Danville?
Nuel D. Belnap: Because they say so at page 104 of the record. They say they are taking less from their rail connections than they are taking in the barge line connection.
Felix Frankfurter: And tomorrow they could change the internal divisions, you'd be in no better position.
Nuel D. Belnap: We might have a different complaint and if we had an order, the Commission might have to amend this order. The order in this case, as far as the point I am discussing, is a cease and desist order. We have another element to this case that Mr. Friedman will discuss.
Felix Frankfurter: I understand that. I'm talking about (Voice Overlap) --
Nuel D. Belnap: But if I can stick just to my point.
Felix Frankfurter: I hope -- I hope you do.
Nuel D. Belnap: All we want, as far as my point is concerned, is a cease and desist order. Don't charge this -- this barge traffic any different amount than you charge all rail traffic in the absence of a difference in cost.
Felix Frankfurter: And that order would be satisfied from your point of view if they turned over a larger share than they have been turning over to the Missouri (Voice Overlap) --
Nuel D. Belnap: We would -- we would --
Felix Frankfurter: -- is that right?
Nuel D. Belnap: Sure, we wouldn't have a complaint about it then, sir.
Felix Frankfurter: I don't see how you would classify that, I don't understand.
Speaker: Well, you still have your joint rate in language?
Nuel D. Belnap: We still have our --
Felix Frankfurter: No, no, I'm talking about that. I'm talking about this one.
Nuel D. Belnap: All right. Your Honor, all we can ask is equality of treatment and if the standard changes then --
Felix Frankfurter: It would make a substantive difference in your profit, would it?
Nuel D. Belnap: If they -- if they increase --
Felix Frankfurter: This is for the Missouri Pacific.
Nuel D. Belnap: No, it would not.
Felix Frankfurter: All right. That's (Voice Overlap) --
Nuel D. Belnap: No, it would not. But as long as they charge the Missouri Pacific, what we think is $2.26, we say it's a plain violation of 3 (4) not to charge the same on the barge traffic.
Felix Frankfurter: You want abstract before us.
Nuel D. Belnap: And we -- it will be practical equality in the operation of this thing, Your Honor, sir. The Commission makes its opinion turn on form, not on substance. Yet, prior to 1920, when the Commission for the first time was given authority over divisions separate and apart from rates, it held in Western Pacific versus Southern Pacific, 55 ICC 71, in a dispute about divisions when the first question post was did the Commission have jurisdiction and the Commission held it did on the ground that divisions were rates and charges within the meaning of those terms as used in the very paragraph on which we rely. And I call Your Honors' attention in brief that in the cases which the official reporter named the Tap Line Cases in this Court in 234 U.S., cited in 1914, this Court held that the Interstate Commerce Commission has the authority and it is its duty to reach all unlawful discriminatory practices resulting in favoritism and unfair advantages to particular shippers or carriers and the discrimination in that case was in the matter of divisions.
Felix Frankfurter: Well, in -- the Tap Line Cases were real, honest in regard to severe discrimination among different connecting carriers.
Nuel D. Belnap: And there's a very real and severe discrimination in this case, Your Honor.
Felix Frankfurter: Not on this point. They were -- that wasn't at form, is it, it could be cured by changing the divisions. Those are real divisions in the Tap Line --
Nuel D. Belnap: Well, if Your Honor please, the Commission changed the form of it by changing the rail divisions and put them on a realistic basis and that was the order in the Tap Line Cases.
Felix Frankfurter: I understand. That's my point.
Nuel D. Belnap: They -- they changed them to a non-discriminatory basis. That's all we ask in this case.
Felix Frankfurter: Different carriers were differently treated by the connection with the Tap Line cases and it's very thin.
Nuel D. Belnap: Exactly so. And it --
Felix Frankfurter: I'm not talking about the joint -- the joint (Inaudible) All I'm suggesting is they're encompassed by that and stayed out of the Tap Line cases.
Nuel D. Belnap: Then might I recall to Your Honors, mind the Mechling case in 330 U.S. which in principle and in fact involved a situation like that here. In that case, the Commission had proscribed or approved on barge traffic to the east from Chicago grain, higher separately established rates that were applied on all-rail traffic from that territory west of the Mississippi River where the all-rail traffic moved on combination rates. This Court struck that down on the ground that it was in the absence of a difference in cost, there could be no difference in the compensation exactly. If Your Honor please, in that same case, from points in Illinois, there were no combination rates on grain by rail application. They were joint through rates with divisions with Eastern Lines. The Commission had approved a separately established rate on the barge traffic higher than the division. That was stricken down by this Court. This Court sustained a decree of a lower court which was carefully drawn so as to reach the divisional aspect of that case. And I quote the part of it on page 46 and 47 of our brief, “Where the decree in joining the Commission's order insofar as prescribes, approves, authorizes or (Inaudible) in any manner whatever, a charge for rail services in transporting east-to-Chicago, grain that has arrived there by barge that is higher than any rate or charge that is contemporaneously exacted in any form and under any guides for railroad services on the ex-rail grain from the identical origins.” And I call Your Honors' attention, if the Commission is right in this case and if the Mechling principle doesn't reach this case as the point which I'm discussing then there can be a hocus pocus. The rail lines, east-to-Chicago, in an effort to restrain the barge competition can join the western railroads in joint through rates and set their divisions east-to-Chicago so as to impose the same handicap and restraint on the barge servers that comes from the unequal separately established rates. The appellants asked this Court to reverse the District Court and direct it to remand the case to the Commission with directions to proceed upon a correct construction of Section 3 (4). Thank you.
Earl Warren: Mr. Friedman.
Daniel M. Friedman: May it please the Court. I appear here on behalf of the United States. We are a statutory appellee before this Court but where the view that the Commission has erred in this case in failing to find that it was required to establish through route and joint rates. Mr. Belnap and ourselves reach the same result but we tend to reach by a somewhat different ground.
Speaker: This is a matter of interest. What interest does the United States got? What is it?
Daniel M. Friedman: We -- we are a statutory appellee. We have been made by Congress a separate party in the cases seeking review of the orders of the Interstate Commerce Commission and --
Speaker: Oh, I appreciate that technicality, but I'm just interested with the practical matter. Do you own one of the -- one of the barge lines owned by United States?
Daniel M. Friedman: No -- no, Mr. Justice -- Justice, our interest in achieving what we believe --
Speaker: The right result.
Daniel M. Friedman: -- will be the correct construction of the law. It was at one time that it was sold to private parties approximately three years ago. The statutory provisions upon in which we rely primarily are Section 309 (d) of the Interstate Commerce Act together with the National Transportation Policy. That Section is set forth on page 5 of our brief. The Section in brief states that the Commission shall, whenever deemed by it to be necessary or desirable in the public interest, establish through routes and joint rates between rail and water carriers. And in the event that the through routes have been established between a rail and a water carrier to prescribe reasonable differential between the level of the all-rail rates and the level of the rail barge rates. In this situation here --
Stanley Reed: And was there authorized -- perhaps the division of rates too in that Section?
Daniel M. Friedman: Yes, Mr. Justice, but we think that that is a question which is not reached initially until we first show the need for establishing the through routes and the joint rates. In other words, we have not argued that point because we think the amount of the division is properly to be determined by the Commission upon remand. The railroad before this Court not only the railroads going from East St. Louis to Danville. Now, absent any joint rail rate, the situation as far as the Danville shipper receiver is concerned would be as follows. If he would accept all-rail by saying the combination of this rate and this rate from Galveston to East St. Louis and from East St. Louis to Danville, he would pay $11.66. However, if the sulphur was shipped from the mines to Galveston at a total cost of $1.50 and then by barge along the inland waterway and to East St. Louis and then again by rail from East St. Louis to Danville, he would pay not $11.66 but $9.77, approximately $2 less. So that absent a joint all-rail rate, demand to wish -- to take advantage of the slower barge service would have it reflected in a lower cost for them. The railroads, however, have established a joint all-rail rate of $9.18, approximately 60 cents below the rail-barge combination rate and they have refused to establish a comparable relationship between the rail and barge transportation. As this Court has pointed out in the Mechling case, the inherent advantage of barge transportation is its cheapness, its inferior service. There's no question about that. It's slower but it's cheaper. Sulphur is a commodity which has particularly well adapted the transportation by barge. It's generally stockpiled. There's no great rush on it. It doesn't matter if it gets there a week sooner or a week later. It's relatively easy to handle. There's little damage in transit. So that a shipper would ordinarily be in a position that if it was substantially cheaper to handle a ship by barge and to ship by rail, he might find it advantageous to do so. And in fact, the situation in this country is that there are many, many joint rail-barge rates and sulphur is one of the major commodities which moves by barge. However --
Felix Frankfurter: When did this joint all-rail of $9.18 -- what's the date of that? How long is that before?
Daniel M. Friedman: That's not shown by the record but it's been enforced for a number of years. Approximately, I would say from before the war.
Felix Frankfurter: It was in directive. Does the record indicate whether that joint all-rail was directed against the barge competition.
Daniel M. Friedman: The record does indicate, Mr. Justice, that the low level of rates, not necessarily this particular joint rate but the low level of rates in this area, the all -- the rail rate was specifically directed against barge transportation.
Felix Frankfurter: You mean, commodity in general, not --
Daniel M. Friedman: No, Mr. --
Felix Frankfurter: -- not the --
Daniel M. Friedman: Sulphur, Mr. Justice.
Felix Frankfurter: Sulphur.
Daniel M. Friedman: The Commission in fact found that the rate from here to here, the all-rail rate is a depressed rate specifically designed to meet barge competition.
Hugo L. Black: And how does it result -- I'm not familiar with all these different waivers, fixing rates whether joint or proportional or what it is but when you get through here what's the difference?
Daniel M. Friedman: The difference is --
Hugo L. Black: If they ship by barge and if they ship by railroad?
Daniel M. Friedman: At the present time, if you ship by barge, even though the barge service is slower, you pay 60 cents more at the present rate structure. Absent the joint all-rail rate, you will pay $2 less for the cheaper, slower barge service. That's the practical effect of this situation because the total of the rail and barge rate is $9.77 as against a total of $9.18 for the all-rail joint rate.
Hugo L. Black: Is there any finding of any kind that it cost any more to ship sulphur from East St. Louis on that road to Danville by bringing it up on a barge?
Daniel M. Friedman: No, Mr. Justice.
Hugo L. Black: Is there any claim that it costs them more?
Daniel M. Friedman: No, Mr. Justice. The barges, a part of their $5.32 local rate absorb all the cost of transferring the sulphur from the barge --
Hugo L. Black: I understood that. What I wanted to find out more if there is any claim of any kind that this is justified by reason of a difference in cost?
Daniel M. Friedman: No, Mr. Justice. The Commission found it was justified for two reasons. They said first, the all-rail rate is a depressed rate and therefore they said critical ready depressed, it isn't fair that the railroad could take a still smaller amount.
Hugo L. Black: You mean that they said that the railroad, that in order to compete with the barges, set their rates down to nearly as low as they were and that now it would be wrong to fix it to where the barges could get the advantage of a cheaper (Voice Overlap) --
Daniel M. Friedman: Precisely, Mr. Justice.
Hugo L. Black: For that reason?
Daniel M. Friedman: The theory of -- of the Commission apparently is that since the railroads have found it necessary to cut their rates to compete with the barges, the barges would therefore be frozen out of its pocket. And that of course is the practical --
Felix Frankfurter: Now, wait a minute. They froze them out, that means if it -- if it doesn't make any difference whether they move slowly by rail then a shipper -- doesn't make any difference whether they ship by barge or not, doesn't it? And unless he gets a -- unless he gets a money advantage --
Daniel M. Friedman: Yes, Mr. Justice.
Felix Frankfurter: -- time advantage is no advantage.
Daniel M. Friedman: That's right. But he gets a money handicap under the present rate structure. He pays 60 cents more --
Felix Frankfurter: 60 cents more.
Daniel M. Friedman: -- for the shipping on the slower service.
Felix Frankfurter: (Voice Overlap) --
Stanley Reed: Well, that's because of the higher cost that he has to pay for his sulphur.
Daniel M. Friedman: Mr. Justice, I -- the higher cost, however, is down a half price is primarily the result of the increased transportation cost. It costs $1.10 for the rail service from the mines to Galveston. So, in a realistic sense, I don't think you can say this is a higher cost of sulphur. This is a higher transportation cost of sulphur.
Stanley Reed: Well, as I understand it the -- the seller takes it at the mine or at the quarry or whatever one calls it and it costs $1.50 to -- to put it in condition to load onto the barge. The barge has none of that expense. The producer has that and therefore he can't -- the producer cannot or will not sell his sulphur at the same price at Galveston that he will sell it at the mines.
Daniel M. Friedman: That is correct.
Stanley Reed: And you -- you -- you get -- when you -- when you add in your -- your cost, you're adding in that extra $1.50, that doesn't go to you at all.
Daniel M. Friedman: Yes, Mr. Justice but the --
Stanley Reed: It goes -- it goes to other people.
Daniel M. Friedman: Despite that extra $1.50, the barge route ordinarily would still be cheaper because despite this $1.50 extra, the total cost is still $9.77, the present charge as against $11 for the total of the all-rail rates.
Stanley Reed: Without -- without the $1.50? It's $8.27, isn't it?
Daniel M. Friedman: It's $8.27 plus $1.50 --
Stanley Reed: Plus $1.50.
Daniel M. Friedman: -- or $9.77.
Stanley Reed: And the rail is $9.18.
Daniel M. Friedman: The joint all-rail rate.
Stanley Reed: All right.
Earl Warren: We'll recess now Mr. Friedman.